Case 1:19-cv-22593-UU Document 1 Entered on FLSD Docket 06/21/2019 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                    Case No. __________________

 THOMAS E. STEWART,                                  )
                                                     )
                    Plaintiff,                       )
                                                     )
 v.                                                  )
                                                     )
 VMSB, LLC,                                          )
                                                     )
                   Defendant.                        )
                                                     )

                                           COMPLAINT

        Plaintiff THOMAS E. STEWART (“Plaintiff”) sues defendant, VMSB, LLC

 (“Defendant”) and alleges:

                                         JURISDICTION

        1.      This is an action to recover money damages for retaliatory discharge under the

 laws of the United States and the laws of the State of Florida.

        2.      This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C.

 § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                              VENUE

        3.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of

 this Honorable Court. Plaintiff is a covered employee for purposes of the Act.

        4.      VMSB, LLC (“VMSB” or “Defendant”) is a Florida company duly organized and

 existing under the laws of the State of Florida and doing business in Miami-Dade County,

 Florida, where Plaintiff worked for Defendant. At all times material hereto, VMSB is and was

 engaged in interstate commerce.
Case 1:19-cv-22593-UU Document 1 Entered on FLSD Docket 06/21/2019 Page 2 of 3



                                COUNT I:
          FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
                   RETALIATORY DISCHARGE AGAINST VMSB

         5.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

 through 4 above as if set out in full herein.

         6.      Plaintiff worked as an Executive Chef for Defendant.

         7.      Defendant is a restaurant.

         8.      Defendant employs several non-exempt employees in its restaurant and these non-

 exempt employees (the “Kitchen Staff”) worked under the supervision of Plaintiff.

         9.      Defendant’s Kitchen Staff has, at various times in the past 3 years, worked

 overtime (more than 40 hours per week).

         10.     On or about January 14, 2019, Defendant terminated Plaintiff’s employment.

         11.     Prior to his termination, Plaintiff complained to Defendant that VMSB was

 unlawfully manipulating the Kitchen Staff’s time records to avoid paying overtime. Plaintiff

 demanded that the Kitchen Staff be properly paid overtime.

         12.     Section 206(a)(3) of the Act states that it shall be unlawful for any person “to

 discharge or in any manner discriminate against any employee because such employee has filed

 any complaint or instituted or caused to be instituted any proceeding under or related to this

 chapter, or has testified or is about to testify in such proceeding . . . .”

         13.     The motivating factors, which caused Plaintiff’s discharge as described above,

 was the complaints about the unlawful manipulation of time records and his demand for proper

 payment of overtime on behalf of the Kitchen Staff. Plaintiff would not have been fired but for

 his complaints.




                                                     2
Case 1:19-cv-22593-UU Document 1 Entered on FLSD Docket 06/21/2019 Page 3 of 3



          14.       Defendant’s termination of Plaintiff was in direct violation of 29 U.S.C.

 § 215(a)(3) and, as a direct result, Plaintiff has been damaged.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter a judgment against Defendant for all back wages from the date of discharge to

                the present date and an equal amount of back wages as liquidated damages, attorneys’

                fees, costs, and;

          B. Reinstatement and promotion and injunctive relief prohibiting Defendant from

                discriminating in the manner described above, emotional distress and humiliation, and

                pain and suffering, front wages, as well as other damages recoverable by law under

                29 U.S.C. § 216(b).

                                           JURY DEMAND

          Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

 right.


 Dated: June 21, 2019.



                                                        Respectfully submitted,

                                                        By: R. Martin Saenz
                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com
                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549




                                                    3
